Citation Nr: 1549323	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-04 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for right knee, torn medial meniscus with instability, status post meniscectomy and microfracture (previously rated as right knee chondromalacia, status post arthroscopic surgery) rated 10 percent disabling prior to September 23, 2011, and 20 percent disabling from January 1, 2012.

2.  Entitlement to an increased rating for left knee, torn medial meniscus with slight instability, status post ligament reconstruction and meniscectomy (previously rated as left knee, torn medial meniscus with slight instability, status post ligament reconstruction and debridement of medial meniscus bucket handle tear), rated 10 percent disabling prior to April 13, 2012, and 20 percent disabling from June 1, 2012.

3.  Entitlement to an increased rating for left knee, degenerative joint disease, chondromalacia patella with residual painful motion, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for left shoulder degenerative joint disease with impingement and tendonitis, status post surgery, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to April 1997.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an August 2011 rating decision, the RO denied entitlement to disability ratings in excess of 10 percent for right knee chondromalacia, status post arthroscopic surgery, and left knee, torn medial meniscus with slight instability, status post ligament reconstruction and debridement of medial meniscus bucket handle tear.  The RO assigned a separate 10 percent disability rating for left knee, degenerative joint disease, chondromalacia patella with residual painful motion, effective February 7, 2011.  A notice of disagreement was filed in September 2011 with regard to the denial of an increased rating for the right knee.  09/14/2011 VBMS entry, VA 21-4138 Statement in Support of Claim.  In a July 2012 rating decision, the RO denied entitlement to an increased rating for left shoulder degenerative joint disease with impingement and tendonitis, status post surgery; assigned a temporary total convalescent rating (100 percent) pursuant to 38 C.F.R. § 4.30 to right knee, torn medial meniscus with instability, status post meniscectomy and microfracture, effective September 23, 2011, assigning a 20 percent rating, effective January 1, 2012; and, assigned a temporary total convalescent rating (100 percent) pursuant to 38 C.F.R. § 4.30 to left knee, torn medial meniscus with slight instability, status post ligament reconstruction and meniscectomy, effective April 13, 2012, assigning a 20 percent rating, effective June 1, 2012.  In December 2012, the Veteran filed a notice of disagreement with respect to the disability ratings assigned.  A statement of the case was issued in January 2014, and a substantive appeal was received in February 2014.  

The Board has taken jurisdiction of the issue of entitlement to an increased rating for left knee, degenerative joint disease, chondromalacia patella with residual painful motion, currently rated 10 percent disabling, as such issue is part and parcel of the issue of entitlement to an increased rating for left knee, torn medial meniscus with slight instability, status post ligament reconstruction and meniscectomy.  

The Veteran testified at a Board hearing in September 2015; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

At the Board hearing, the Veteran testified that he had recently sought VA treatment related to the left shoulder.  09/23/2015 VBMS entry, Hearing Testimony at 10-11.  VBMS and Virtual VA contains treatment records from the North Texas HCS for the period from September 23, 2011 to January 21, 2014.  Thus, updated treatment records should be obtained for the period from January 22, 2014.  The Board also notes that as the Veteran's increased rating claims were received on February 7, 2011, treatment records should be obtained for the period from February 7, 2010 to September 22, 2011.  

The Veteran most recently underwent a VA examination in February 2013 pertaining to the right and left knees.  At the Board hearing, the Veteran testified that his knees had worsened since the most recent examination.  09/23/2015 VBMS entry, Hearing Testimony at 9.  The Veteran described a negative effect on his employment prospects, instability, numbness, stiffness, and an ability to mobilize.  Id. at 2-8.  The Veteran should be afforded a VA examination to assess the current severity of his left and right knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

As the Veteran's most recent VA examination pertaining to the shoulder was conducted in September 2011 and as he continues to seek treatment, he should be afforded a new VA examination to assess the current severity of his left shoulder disability.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with VBMS/Virtual VA treatment records from the North Texas HCS from February 7, 2010 to September 22, 2011; and from January 22, 2014.

2.  Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise to assess the current severity of his service-connected left and right knee disabilities.  It is imperative that the examiner review the Virtual folder.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  

Range of motion testing should be accomplished and the examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  If no flare-ups are reported the examiner must still estimate the degree of functional loss due to those reported at the prior examination.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation. 

The examiner should also provide an opinion concerning the impact of the Veteran's left and right knee disabilities on his ability to work, to include how the left and right knee disabilities affect his functioning.  The examiner should describe the types of limitations he would experience as a result of his left and right knee disabilities.  

The examiner should give reasons for all opinions. 

3.  Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise in order to ascertain the severity of his left shoulder disability.  It is imperative that the Virtual folders be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  

Range of motion testing of the left shoulder should be accomplished and the examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  If no flare-ups are reported the examiner must still estimate the degree of functional loss due to those reported at the prior examination.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also provide an opinion concerning the impact of the Veteran's left shoulder disability on his ability to work, to include how the left shoulder disability affects his functioning.  The examiner should describe the types of limitations he would experience as a result of his left shoulder disability.

The examiner should give reasons for all opinions. 

4.  If any of the benefits sought on appeal are not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




